 

|N THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

UN|TED STATES OF AMER|CA,
v. § 3:17.-cR-78
. (JUDGE MAR|AN|) HLE.
JUAN ROMAN-POLANCO, : SCFlAl\l`l'ONll
Defendant. APR 0 9 2019

P¢ar_@|.____,;..,,,_.,_.\=,1 Q
MEMoRANDuM oPlNloN _ EP“"°'-E“K_

 

|. lNTRODUCT|ON
With Defendant’s December 17, 2018, Motion to Withdraw P|ea Agreement,

Defendant informed the Court that he no longer wanted to enter into a plea agreement and
wanted to proceed to trial on the charges set out in the l\/larch 28, 2017, |ndictment. (Doc.
229 at 1-2.) The |ndictment contains two counts: Count 1 - Conspiracy to Distribute and
Possess with |ntent to Distribute Contro||ed Substances in violation of 21 U.S.C. § 846 (Doc.
22 at 1-3); and Count 2 - Possession of a Firearm by a Prohibited Person in violation 18
U.S.C. §§ 922(9)(1) and 924(a)(2) (id. at 3). By Order of January 3, 2019, the Court granted
Defendant’s motion and set his trial to commence on Apri| 16, 2019. (Doc. 232 at 2.)

' Pending before the Court are several pretrial motions filed by Defendant on l\/|arch
28, 2019: 1) l\/lotion to Dismiss |ndictment for Violation of Speedy Trial Act (Doc. 253); 2)
l\/|otion to Suppress Evidence (Doc. 251 at 8); and 3) Motion for Ear|y Disc|osure of Jencks
Material (id. at 9). With his Motion to Suppress.Evidence, Defendant seeks suppression of

all evidence seized from the residence at 1137 Grove Street in Avoca, Penns_ylvania, and all

 

evidence garnered from the wiretaps of “Target Te|ephone Three" and “Target Te|ephone
Six.” (Doc. 251 at 8-9.) 'For the reasons discussed below, Defendant’s motions are denied.
l|. BACKGROU'ND AND PROCEDURAL HlSTORY1

Defendant’s alleged involvement in the conspiracy charged in the |ndictment
originated with information gleaned from wiretapped interceptions of conversations on
phones owned by Jose Ramon De `Leon-Pineda in December 2016. (Doc. 252 at 6; Doc.
265 at 2.) On January 23, 2017, and February 24, 201_7; District Court Judge Ma|achy
Mannion approved Title lll wiretaps targeting Defendant. (Doc. 265 at 2`.) Kenneth Blanco,
a Deputy Assistant Attorney General (“DAAG”) signed off on the Title lll authorizations
related to this case, except forTarget Te|ephone Six (“TT6") as to which Acting Deputy
Assistant Attorney General (“ADAAG_") Denise Cheung signed off. (Doc. 265 at 3-4 (citing
Ex. 1 at17,20,57,60).) v '

ln the course of the investigation, information indicated that 1137 ,Grove Streety
Avoca, Pennsylvania, was a location related to drug activities ('Doc. 252 at 6`; Doc. 265 at

4.) This was determined to be Defendant’s address. (Doc. 265 at 5-6.)

 

1 Defendant does not set out a background summary in his supporting briefs but references facts of record
in the course of his arguments (see, e.g., Doc. 252 at 6) and references factual assertions contained in
relevant affidavits (see, e.g., Doc. 251 at 2). The Government sets out a Factua| and Procedura| History in
its brief opposing Defendant’s suppression motions. (See Doc. 265 at 2-8). To the extent Defendant does
not dispute facts averred therein, the Court cites to the factual background section of the Government’s
brief only to provide context for the discussion which follows. This recitation is not to be construed as
findings made by the Court. Nor does the Court equate Defendant’s lack of refutation with concurrence.

2

On March/10, 2017, intercepted communications indicated that Defendant andl

another individual were making a drug-related trip to New York that day. (Doc. 265 at 5.)
investigators obtained an arrest warrant and criminal complaint for both men and a search
warrant for 1137 Grove Street. (/d. at 6.) Upon reentering Pennsylvania from New York,
Defendant and his passenger were stopped and a search incident t_o arrest revealed a
package hidden on the passenger’s person and a digital scale on Defendant’s person. (ld.)
investigators also seized Defendant’s keys. (ld.)

One of the seized keys was a house key which was used in executing the search
warrant at 1137 Grove Street. (ld.) The key opened the back door of the structure and
provided entrance to the upstairs of the home. (/d. at 6-7.) |nvestigators’ search of the
area to which the key had provided access yielded the seizure'of a Stag Arms AR-15 rifle
with ammunition, a substance investigators believed to be used as “cut" in preparing drugs
for street distribution, drug packaging materials, a money-counting machine, multiple “owe
sheets” and drug ledgers, cellular telephones, surveillance equipment, documents
connecting Defendant with the residence, and other evidence. (/d.` at 7-8.)

Fo|lowing his arrest, Defendant was detained pursuant to the March 10, 2017,-
Crimina| Comp|aint. (Docs. 1, 10, 17.) On March 28, 2017, Defendant was indicted on the
current charges which differ from those alleged in the Comp|aint. (Docs. 1, 22.) He entered

a not guilty plea on Apri| 6, 2017, at the initial appearance for the indictment (Doc. 43.) On

 

 

l\/lay 10, 2017, Defendant filed his first of many motions for extensions of time to file pretrial
motions which the Court granted on the same day. (Docs. 54, 55.)

On l\/lay 22, 2018, Defendant signed a plea agreement `(Doc. 174 at 29) which
resulted in the cancellation of his trial scheduled for June 20, 2018 (Doc. 182). By Order of
Ju|y 12, 2018, following communication from Defendant to the Court and an indication that
Defendant may have been unaware that he signed a plea agreement, the Court directed
Defendant’s privately retained counselto confer with Defendant and report to the Court by
July 20, 2018. (Doc. 194.) Subsequent events led to the Court appointment of Defendant’s
current counsel by Order of October 12, 2018. (Doc. 218.)

At the time current counsel was appointed, a signed plea agreement remained on
the docket. (Doc. 174.) On November 30, 2018, Defendant moved foran extension of ltime
to file pretrial motions. (Doc. 220) By Order of December 3, 2018, the Court denied the
motion and set a change of plea hearing for January 3, 2019, after noting, by way of
background, that “no`party has moved to withdraw or set aside the signed plea agreement
or informed the Court that Defendant does not intend on pleading guilty pursuant to the
terms of his plea agreement.” (Doc. 222 at 2-3.) The Court further directed Defendant to
timely Hle a motion to withdraw his plea agreement if he did not wish to enter a guilty plea
and informed him that, if he filed such a motion, trial would be scheduled a soon as _

practicable (/d. at 4.)

Defendant filed the l\/lotion to Withdraw Plea Agreement on December 17, 2018.

(Doc. 229.) On December 18, 2018, the Court canceled the change of plea hearing
scheduled for January 3, 2019. (Doc. 231.) d
On January 3, 2019, the Court issued an Order detailing the procedural background
of the case, granting the Motion to Withdraw Plea Agreement, setting trial for April 16l 2019,
and establishing pretrial dates including the directive that motions in limine should be filed
on or before the thirtieth day before tria|. (Doc. 232.) The Court’s Order included the
following findings and instructions: d
11. This Court finds that the ends of justice-will be served by affording this
continuance of trial and that such a continuation outweighs the best interests
of the public and the Defendant in a speedy trial by affording counsel for the
Defendant and for the Government the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence. Thus, the time
between the date of this Order and the date of trial shall be excluded from
speedy trial calculation pursuant to 18»U.S.C. § 3161(h). ~
12. Shou|d one or both parties object to the trial date set forth in 11 2 [April 16,
2019] and believe an earlier trial date is necessary, counsel shall so notify the
Court via letter on CM-ECF on or before January 10,- 2019. (Doc. 232).
(Doc. 232 at 5-6.)
Fo|lowing the issuance of this Order, Defendant filed several copies of
correspondence which Defendant had addressed to his attorney (Docs. 233-236), and
ultimately, with a letter to the undersigned docketed on February 11, 2019, he sought the

Court’s assistance regarding matters raised in the correspondence (Doc. 237 (Sealed).)

On February 15, 2019, the Court issued an Order directing Defendant’s counsel to file a

 

 

letter with the Court on or before February 28, 2019, responding to Defendant’s letter to the
Court and outlining the measures taken to address Defendant’s concerns and requests.
(Doc. 238.) When Defendant’s counsel failed to comply with the Court’s Order or otherwise
communicate with the Court regarding the matters raised in the February 15, 2019, Order
(Doc. 238), the Court issued another Order on March 12, 2019,.ordering Defendant’s
counsel to show cause why he should not be held in civil contempt for failure to comply with
the Court’s Order. (Doc. 245 at 2-3.) The Court set a hearing on the matter for March 25,
2019. (ld. at 3.) ln correspondence to the Court dated March 20, 2019, Defendant’s
counsel indicated that Defendant wanted to H|e pretrial motions and Defendant’s counsel
stated the motions would be filed within one week of the date of his letter. (Doc. 246 at 2
(Sealed).) Defendant’s counsel also stated that he had recently visited Defendant at the
prison and Defendant reported that he was pleased with the representation and did not
have any current questions, complaints, or concerns. (ld.)

The show cause hearing took place on March 25, 2019. (Doc. 248.) ln the course of
the hearing, the Court reiterated Defendant’s counsel’s statement that Defendant was
pleased with counsel’s representation and did not have any current questions, complaints,
or concerns, and Defendant confirmed that counsel’s statement was true. (March 25, 2019,
Unofhcial Hearing Transcript “Tr. 1”4 at 10-11.) *The Court then asked Defendant whether he
was ready to go to trial and Defendant connrmed that he was. (/d. at 11-12.) Fo|lowing this

exchange, the Court turned to the matter of Defendant’s counsel’s indication that he was

 

intending to file pretrial motions by Marclh28‘h. (Tr.-. 1 at 11-13.) After confirming that the
Court had not granted an extension of time to -Hle pretrial motions, the Court stated the trial
would commence on April 16th as planned and Defendant would be allowed to file pretrial
motions with supporting briefs by March 28, 2019, based on his request to.do so and his
expressed ability to hle the motions by that date. (ld. at 12-14.) The Govern`ment’s'counsel
was allowed five days from that date to file responses to the motions. (ld. at 15.)

Defendant filed the pending motions and supporting briefs on March 28, 2019.
(Docs. 251-254) Based upon review of Defendant’s l\/lotion to Suppress (Doc. 251), by
'Order of March 29, 2019, the Court scheduled an evidentiary hearing for April 4, 2019.
(Doc. 255.) The Court also allowed Defendant until 5:00 p.m. on April 5, 2019, to file reply
briefs. (ld.) y

The Government filed responsive briefs on'April 2, 2019. (Docs.‘264, 265.)
Defendant filed Defendant’s Supplemental Brief in Support of Pretrial Motions on April 5,
2019. (Doc. 272.) Therefore, the pending motions are fully briefed and ripe for disposition

|||`. ANALYS|S

A. Motion to Dismiss indictment for Violation of Speedy Trial Act

Defendant’s Motion to Dismiss |ndictment for Vio|ation of Speedy Trial Act (Doc.
253) is grounded in his contention that he should have gone to trial no later than January

30, 2019. (Doc. 254 at 3.) The Government responds with evidence that the speedy trial

 

clock remains stopped with thirty-six days remaining (Doc. 264 at 6.) The Court concludes

the Government has shown that Defendant’s motion'is properly denied.

The Speedy Trial Act (“Act”) establishes time limits for completing the various stages

of a federal criminal prosecution The informationor indictment_mu__st be filed within 30 days
1 from the date of arrest or service of the summons 158 U.S.C-. § 3161(b). The Act further j
provides the following:
ln any case in which a plea of not guilty is entered, the trial of a defendant
charged in an information or indictment with the commission of an offense shall
commence within seventy days from the filing date (and making public) of the
information or indictment, or from the date the defendant has appeared before

a judicial officer of the court in which such charge is pending, whichever date
last occurs. '

18 U.S.C. § 3161(0)(1).

The seventy-day period is subject to expansion by periods of excludable delay. See
Henderson v. Unifed States, 476 U.S. 321, 326 (1986). Under the Speedy Trial Act, any
7 “delay resulting from any pretrial motion, from the filing of the motion through the conclusion
of the hearing on, or other prompt disposition of, such motion” is excluded from the 70-day
period permitted between indictment and_ trial. l 18 U.S.C. § 3161(h)(1)(F). The provision
broadly applies to all pretrial motions, whether they actually cause a postponement of trial.
, Henderson v. Un/'ted States, 5 U.S. 321, 327 (1.986) (exclusion is automatic). |n addition,
the Act provides for periods of exclusion for

[a]ny period of delay resulting from a continuance granted by any judge on his

own motion or at the request-of the defendant or his counsel or at the request
of the attorney for the Government if the judge granted such continuance on

8

, \

the basis of his findings that the ends of justice served by taking such action
outweigh the best interests of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(8)(A). |n Zedner v. United Stafes, 547 U.S. 489, 506 (2006),the
Supreme Court explained that

[t]he Act requires that when a district court grants an ends-of-justice
continuance, it must “se[t] forth, in the record of the case, either orally or in
writing, its reasons" for finding that the ends of justice are served and they
outweigh other interests. 18 U.S.C. § 3161(h)(8)(A). Although the Act is clear
that the findings must be made, if only in the judge's mind, before granting the
continuance (the continuance can only be “granted on the basis of [the
court's] findings”), the Act is ambiguous on precisely when those Hndings must
be “se[t] forth, in the record of the case.” However this ambiguity is resolved, at
the very least the Act implies that those indings must be put on the record by
the time a district court rules on a defendant's motion to.dismiss under §
3162(a)(2). -

Zedner, 547 U.S. at 506-07.

Among the non-exclusive list of factors that a district court `must consider in deciding
whether to grant an “ends-of-justice" continuance are the complexity of the case due to the
number of defendants, the nature of the prosecution or the existence of novel issues, a
defendant's need for reasonable time to obtain counsel, continuity of counse|, and effective
preparation of counsel for the defendant or counsel for the government 18 U.S.C. §
3161(h)(8)(B). As long as the court considers the factors set forth in 18 U.S.C. §
3161(h)(8)(B), it need not use the phrase ,“ends of justice” in the record. United States v.
Breen, 243 F.3d 591, 597 (2d Cvir. 2001).-

ln support of his motion, Defendant sets out the following timetable: 1) the 70-day

period began to run on March 28, 2017, the date the indictment was handed down; 2) from

9

 

    

March 28, 2017, until the clock was stopped on May 10, 2017, 43 days of the 70-day period
elapsed (|eaving 27 days before lthe 70-day period elapsed); 3) from May 10, 2017, to
' January 3, 2019, 603 days were automatically excludable based on pretrial motions filed; 4)
the period ended on January 3, 2019, the date of the Order granting withdrawal of the plea;
5) this excludable time extended the trial_deadline from June 6, 2017, to January 30, 2019
(based on the 27 days remaining on the 70-day period applied added to the January 3rd
clock restart). (Doc. 254 at 3.) Thus, Defendant concludes that his speedy trial rights were
violated when his trial did not begin by January 30, 2019. (ld. at 3-4.)

- The Government sets out a different timetab|e: 1) the 70-day period began to run on
April 6, 2017, the date of Defendant’s initial appearance on-the lndictment;2 2) from that l
date until the clock was stopped on May 10, 2017, 34 days of the 70-day period elapsed; 3)
the Government agrees with Defendant that no other days elapsed from May 10, 2017, to
January 3, 2019; 4) the Government contends that no days elapsed after January 3, 2019,

and, therefore, the clock remains stopped with 36 days remaining (Doc. 264 at 6-7.)

 

2 ln identifying this date, the Government points to error in Defendant’s calculation (Doc. 264 at 6.)
Specihcally, the Government asserts the foilowing: ~ ` .

The complaint charged a violation of 21 U.S.C. § 841, but the indictment did not. |f it had,
the speedy trial clock for that charge would have started at the initial appearance for the
complaint and run until May 10, 2017. As it stands, the speedy trial clock on the new charges
in the indictment started running on the date of the initial appearance for the indictment, so ’
the complaint is irrelevant to the calculation ln either event, the defendant's assertion that
the clock started on March 28, 2017 with indictment ignores the statutory ru|e.

(Doc. 264 at 6 n.1.)

10

 
   

 

|n support of the assertion that the clock remains stopped with no speedy trial
violation, the Government points to the Court’s January 3,'2019, Order which, as previously
set out, see supra p. 5, included the following findings and instructions:

11. This Court finds that the ends of justice will be served by affording this

continuance of trial and that such a continuation outweighs the best interests

of the public and the Defendant in a speedy trial by affording counsel for the

Defendant and for the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. Thus, the time

between the date of this Order and the date of trial shall be excluded from

speedy trial calculation pursuant to 18 U,S.C. § 3161(h)._

12. Should one or both parties object to the trial date set forth in jj 2 [April 16,

2019] and believe an earlier trial date is necessary, counsel shall so notify the

Court via letter on Cl\/l-ECF on or before January 10, 2019.

(Doc. 264 at 3 (quoting Doc. 232).) The Government adds that Defendant filed no such
letter. (/d.)

Defendant does not present any argument to support his conclusory statement that
the speedy trial clock resumed on January 3», 2019, despite the Court"sOrder specifically
stating otherwise (Doc. 232 at 5 11~11)., Nor does Defendant provide any explanation why he
did not notify the Court that he believed a date earlier than April 16, 2019, was necessary if
he believed January 30, 2019, was the last day his trial could begin to satisfy the,Speedy
Trial Act. (Doc. 254 at 3-4.) This failure to notify the Court disregarded the Court’s explicit
directive to “notify the Court via letter on Cl\/l-ECF on or before January 1.0, 2019." (Doc.

2323t61112.) »

11

 

Based on the record and the language contained in the Court’s January 3, 2019,
Order, the Court concludes the Government has shown that the clock did not restart on
January 3, 2019. Therefore, Defendant is incorrect that his speedy trial rights were violated
when his trial did not begin by January 30, 2019 (Doc. 254 at 3-4), and his motion is
properly denied. n
B. Motion to Suppress Evidence

With his Motion to Suppress Evidence, Defendant seeks to suppress all evidence
seized from the residence at 1137 Grove Street, Avoca, Pennsylvania, and all evidence
garnered from the wiretaps of “Target Te|ephone Three” and “Target Te|ephone Six.” (Doc.
251 at 8-9.) The Government responds that both motions are without merit and
suppression of evidence is not warranted (Doc. 265 at 1.) The Court concludes
Defendant’s motion is properly denied.

The Court notes as a threshold matter that “[o]n a motion to suppress, the
government bears the burden of showing that each individual act constituting a search or
seizure under the Fourth Amendme-nt was reasonable.” United Sfates v. Rifter, 416 F.3d
256, 261 (3d Cir. 2005) (citing Un/'ted Stafes v. Johnson, 63 F.3d 242, 245 (3d Cir.1995).
With this burden in mind, the Court turns to the analysis of each,motion.

1. Motion to Suppress Wiretaps

Defendant seeks suppression of- evidence garnered from the wiretaps of Target

Te|ephone Three (“TT3”) and Target'Telephone Six (“TT6”). (Doc. 251 at 8.) ln his

12

supporting brief, Defendant states he moves to suppress all evidence garnered from the
wiretap of T73 because the wiretap was unlawful under the Fourth Amendment and Federa|
Wiretap Statutes for four reasons:'.1) the wiretap was not supported by probable cause; 2)
to the extent that probable cause supported the wiretap, that probable cause was based on
the fruitof the poisonous tree of prior unlawful wiretaps; 3) the wiretap was not necessary
and officers did not establish that other investigative techniques were 'attempted, would
have been unsuccessful, or were dangerous; and 4) Assistant United States Attorney Sean
Camoni’s approval to conduct this wiretap was defective. (boc. 251 at 8.) Defendant states
the wiretap of TT6 was unlawful for two reasons, asserting the same necessity and approval
arguments as raised regarding TT3. (Doc251 at 9.) ln his supporting brief, Defendant
identified only two bases for suppression of wiretap evidence: 1) investigating officers did
not establish their necessity; and 2) the authorization underlying the wiretaps was defective
(Doc. 252 at 10-11.)
7 Before setting out the relevant legal framework, the Court must establish the scope
of the relevant inquiry presented with Defendant’s wiretap motion. The motion and
supporting brief`are not consistent regarding the scope of the wiretap motion (compare Doc.
251 at 8-9 with'Doc. 252 at 9-10), but the matter was clarified at the suppression hearing.
(Tr. 2 at 4-7.) Defendant’s counsel agreed that his cross-examination of the wiretap afHant
regarding the veracity of the factual averments contained in the affidavit would be limited to

the question of whether the factual averments in the Title lll wiretap afhdavit were true and

13

 

 

accurate to;the best of his knowledge'at the time he swore it out. 3 (Tr. 2 at 6.) Thus, the
focus of the Court’s consideration of the motion to suppress wiretap evidenceis whether the
necessity allegations were sufficient.'

Judge Yvette Kane's opinion in United Stafes v. Robinson, 513 F. Supp. 2d 169
(M.D. Pa. 2007), succinctly frames the relevant inquiry:

Before issuing an order authorizing a Title |ll wiretap, it is required that “the
judge determine[ ] on the basis of the facts submitted by the applicant that
normal investigative procedures have been tried and have failed or reasonably
appear to be unlikely to succeed if tried or be too dangerous.” 18 U.S.C. §
2518(3)(c). Title lll's requirement that the Government demonstrate necessity
is intended .to ensure that wiretapping is not resorted to in situations where
traditional investigative techniques would sufhce to expose the crime. United
States v. Kahn, 415 U.S. 143, 153 n. 12, 94 S.Ct. 977, 39 L.Ed.2d 225 (1974).
The Third Circuit has emphasized that Title lll's necessity requirement does not
mandate that the Government exhaust all other investigative procedures before
resorting to electronic surveillance United States v. Wi//iams, 124 F.3d 411, ‘
418 (3d Cir. 1997). lnstead, it is sufficient if there is evidence that “normal
investigative techniques reasonably appear to be unlikely to succeed if
tried.” /d. (quoting 18 U.S.C. § 2518(3)(c)). To make such a showing, “[t]he
government need only lay a ‘factual predicate’ sufficient to inform the
[authorizing] judge why other methods of investigation are not

 

3 At the suppression hearing, the Government’s attorney, Sean Camoni, sought to clarify the scope of the
evidentiary hearing. (Tr. 2 at 4.) Mr. Camoni stated that the wiretap motion relied on what was in the
supporting afidavits, what was in the papers before the judge who signed them, and other legal matters--
there was no challenge in any of the motions a_s to the accuracy of the factual averments, the challenge
was that factual averments were insufficient to support a finding of necessity (Tr. 2 at 5-6.) Defendant’s
counsel, Matthew Comerford, stated that he thought a fair scope of the hearing was to inquire into the
necessity of the warrants and, with respect to the January 23, 2017, warrant, to also inquire into the
accuracy of the statements made in the warrant. ' (Tr. 2 at 4-5.) At the end of the discussion,'Mr.
Comerford agreed that his cross-examination of the wiretap affiant regarding the veracity of the factual
averments contained in the afndavit would be limited to the question of whether the factual averments in the
Title lll wiretap af&davit were true and accurate to the best of his knowledge at the time he swore it out. (Tr.
2 at 6.) The Court conhrmed Mr. Comerford’s»agreement that the scope established was sufhcient and he
would be allowed to cross-examine as to the veracity of the afndavit. (Tr. 2 at 6-7.) '

14

 

sufficient.”United States v. McG/ory, 968 F.2d 309, 345 (3d Cir. 1992)
(quoting United Stafes v. Armocida, 515 F.2d 29, 38 (3d Cir. 1975)). |n
determining whether this requirement has been satisfied, a court “may properly
take into account affirmations which are founded in part upon the experience
of specially trained agents." Wi//iams, 124 F.3d at 418 (quoting United States
v. Ash/ey, 876 F.2d 1069, 1072 (1st Cir._1989)). ln this regard, “[t]he
government's showing is to be ‘tested in a practical and commonsense
fashion. ’ " McG/ory, 968 F. 2d at 345 (quoting United States v. Venfo 533 F 2d
838, 849 (3d Cir.1976)).

Robinson, 513 F. Supp. 2d at 174;` see also United States v. Blonde//, Civ. A. No. 3:12-cr-
0145, 2013 WL12214142, at *5 (M.D. Pa. May 30, 2013) (citing Robinson, 513 F. Supp. 2d
at 174). '

Here, in response to Defendant’s allegation that “[t]he wiretaps are'defective
because their necessity allegations are general declarations and boilerplate" and they were
not fact-specific to each wiretap at issue (Doc. 252 at 10), the Government provides the
following analysis of the affidavits and Defendant’s arguments:

|n the present matter, the averments in the affidavits in support of the`Title lll
wiretaps are similar to those found to be sufhcient in Armocida, Venfo, and
Wi//iams. The affidavits make clear that this was a multi-level, large scale drug
j trafficking organization Law enforcement was looking to identify all of the
' members of the organization the role that each member played 'in the
organization the locations of where the drugs were being stored, and the
whereabouts of drug and money laundering proceeds See Ex. 2 at 66 et seq.

The affidavits exhaustively set forth numerous investigative methods
that have either been tried and have not yielded satisfactory results, or have
been considered and, in the judgment of the investigators, relying on their
training and experience, rejected as being impractical, unlikely to succeed, or
too dangerous Ex. 2 at 65-93; Ex. 3 at 69-97. The affidavits examined the
relative utility or fruitfu|ness of undercover agents, confidential informants,
physical surveillance social media, telephone records and pen registers, prior
and/or ongoing Tlll interceptions, the grand jury process, search warrants and

15

 

 

arrest warrantsl seizures mail covers trash searches and financial
investigation techniques

The defendant complains that'the necessity portion of the affidavits is
boilerplate and repetitive of earlier affidavits in the same case First, while some
of the necessity sections in the affidavits consists of an explication of the
limitations and obstacles of the particular investigative technique based on the
afhant’s training and experience much of the text of these sections consists of
specific facts about this investigation and how the techniques fit into the context
of this case. |n any Tlll affidavit, the affiant must explain to the Court what
techniques are available and how and why they might be limited under the
circumstances But here, the affiant also set forth specific facts to support each
averment. For examp|e, the Physical Surveillance section alone includes over
three pages describing specinc examples of surveillance efforts related to the
targets of this investigation See Ex. 2 at 75-79. Likewise, the affiant set forth
specific reasons why the confidential informants whose information was used
in this investigation could only do so much. Ex. 2 at 71-74. The affiant stated
he was unable to locate any of the target subjects on social media websites;
that was a true statement of fact with respect to this particular investigation Ex.
2 at 79-80. ' \

Further, the defendant's contention that somehow these affidavits are
flawed because they repeated information about necessity from previous
affidavits in the same investigation lacks any merit. The affiant was describing
the same investigation each time; it had not changed in its basic nature and
structure merely because a month had passed

None of the defendant's arguments change the fact that the necessity
averments in these afhdavits satisfy the statutory requirements meet the
standard set in the case law of the Third Circuit and other courts and satisfied
Judge Mannion that these wiretaps were sufhciently necessary to merit
authorization Judge l\/lannion had a substantial basis relying on the factual
averments made by the afhant, on which to make his determination and
therefore this Court should not disturb that determination

(Doc. 265 at 13-16.)
The Government provided the detailed analysis set out above in response to

Defendant’s vague and conclusory assertions regarding necessity (Doc. 252 at 9-10). The

16

    

  

Court has reviewed the Government’s citations to the Affidavit of Task Force Officer

Thomas Koluzny in support of the wiretap applications and finds them to be accurate, ~
relevant, and probative of the necessity issue Evidence presented at the suppression
hearing buttressed the Government’s written argument, particularly testimony concerning
the objectives of the investigation which Mr. Koluzny said were “to disrupt the organization
to arrest the conspiracy” and the problem with achieving those goals in this case with
normal investigative procedures (April 4, 2019, Unofficial Hearing Transcript “Tr. 2" at 52-
54.) A review of the assertions set out in Mr. Koluzny’s January 23, 2017, Affidavit in

- support of the need for interception (Def."s Ex. 1, Aff. 70-92) shows that he provided
evidence that normal investigative techniques either had not succeeded or reasonably
appeared unlikely to succeed if tried given the goals and objectives of the investigation

See 18 U.S.C. § 2518(3)(c). The Afndavit provided Judge Mannion with a “’factual predicate’
sufficient to inform [him] why other methods of investigation [were] not sufficient." McG/ory,
968 F.2d at 345 (quoting Armoci'da, 515 F.2d at 38). Mr. Koluzny’s affirmations were
based in part on his experience asa specially trained agent. l/l/i//iams, 124 F.3d at 418.
Thus, pursuant to the “practical and commonsense" test of the Government’s necessity
allegations McG/ory, 968 F.2d at 345, the Court concludes the requisite showing of
necessity has been made and Defendant’s motion to suppress evidence related to the

wiretaps is properly denied.

ln making this determination the Court notes that Defendant does not discuss the
wiretap issue at all in his reply`brief. (See Doc. 272.) Though the Government bears the
burden of showing the necessity for the wiretaps Defendant has not rebutted the evidence
presented in the Government’s brief nor presented any argument based on testimony
presented at the evidentiary hearing.

Having concluded Defendant’s necessity allegation argument does not present a
basis for suppression of wiretap evidence, the Court now turns to Defendant’s argument
that evidence from the wiretaps must be suppressed because the authorizations underlying
the wiretaps were defective (Doc. 252 at 11.) Defendant specifically asserts that AUSA
Camoni was allegedly authorized to conduct the intercepts but the authorizing forms contain
stamps rather than signatures (Doc. 252 at 11.) Although the Government disputes the
basic premise that a stamped signature would invalidate the authorization (Doc. 265 at 17),
the Government refutes the assertion that the authorization forms contain stamps with
evidence that they were signed. (Doc. 265 at 16-17.) Defendant does not refute this
evidence (See Doc. 272.) On the basis of the record presented and the parties’
arguments the Court concludes the Government has satisfied its burden of showing wiretap
evidence need not be suppressed on the grounds alleged.

2. Motion to Suppress Evidence Seized from Residence
Defendant presents several°reasons why the evidence seized at 1137 Grove Street

must be suppressed, alleging that the search was unlawful under the Fourth Amendment f_or

18

 

the following reasons: 1) the search warrant used to search the residence was not
supported by probable cause; 2) “[t]o the extent that probable cause supported the warrant,
that probable cause was based on the fruit of the poisonous tree of prior unlawful wiretaps
against Defendant”; 3) the information used to establish probable cause for the search was
sta|e; and 4) the search warrant was insufficiently specific as to the location to be searched
(Doc. 251 at 8.) Defendant’s claimed errors indicate that he raises two separate
constitutional issues “one concerning the validity of the warrant and the other concerning
the reasonableness of the manner in which it was executed.” Maryland v. Garrison, 480
U.S. 79, 84 (1987) (citing Da/ia v. United`Stafes, 441 U.S. 238, 258 (1979)). As in Garrison,
the Court will discuss each separately l

a. Validity of the Warrant»

Defendant challenges the validity-of the warrant on three bases:~1) information from
the wiretaps must be suppressed and, without that evidence no probable cause existed for
the issuance of the warrant; 2) information used to establish probable cause was stale; and
3) the warrant lacked adequate information regarding the place to be searched (Doc. 252
at 1-13.) As stated in Rifter, “[a] part from requiring probable cause the warrant clause of
the Fourth Amendment also unambiguously requires that warrants must particularly
describe ‘the place to be searched, and the persons or things to be seized.”’ 416 F.3d at
264-65 (quoting U.S. Const. amend lV)`. Of Defendant’s validity challenges the first two

relate to probable cause and the third _to the Fourth Amendment’s particularity requirement.

'19

 

 

i. ' Probable Cause

Although Defendant challenges probable cause on two bases the Court’s

` determination that the wiretaps in question were not unlawful, see supra p. 18, eliminates
Defendant’s argument that, without wiretap evidence there was no probable cause for the
issuance of the warrant (Doc. 252 at 8). Because the finding that wiretap evidence is
admissible eliminates Defendant’s “fruit of the poisonous tree” theory (id.), the Court’s
discussion of probable-cause is limited to Defendant’s claim that the search warrant is not
based on probable cause becauseit relied on stale information (Doc. 252 at 5-8). The
Government refutes Defendant’s staleness claim based on the fact the investigation
involved a narcotics conspiracy and the-affidavit contained sufficient evidence for the
issuing magistrate judge to find probable cause (Doc. 265 at 27-31.)

The Fourth Amendment provides the following:

` ’ The right of the people to be secure in their persons houses papers and

effects against unreasonable searches and seizures shall not be violated, and
no Warrants shall issue but upon probable cause supported by Oath or
affirmation and particularly describing the place to be searched, and the
persons or things to be seized

U.S. Const. amend lV. While the threshold requirement for issuance ofa warrant is

probable cause the review of a magistrate judge’s initial probable cause determination is

deferential based on the historic preference of courts for the warrant process Ritter, 416

F.3d at 261-62 (citing Johnson v. United States, 333 U.S. 10, 13-14 (1948); United States v.

Con/ey, 4 F.3d 1200, 1204 (3d Cir. -1993)). Ritfer described the standard to be “whether the

20

 

 

magistrate had a ‘substantial basis’ for concluding that probable cause was present.” 416
F.3d at 262 (quoting l//inois v. Gates, 462 U.S. 213, 236 (1983)).
Ritfer also identified the relevant legal framework for consideration of an afhdavit:

Gates requires that a court considering the sufficiency of an agent's affidavit
look at the “totality of the circumstances," and, in employing this flexible
standard, the Supreme Court has explained that the “task of the issuing
magistrate is simply to make a practicall common-sense decision whether,
given all the circumstances set forth in the affidavit before him, including the
‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information
there is a fair probability that contraband or evidence of a crime will be found in
a particular place.” [462 U.S.] at 238-39 (citations omitted). ln other words an
issuing court need only conclude that it would be reasonable to seek the
sought-after objects in the place designated in the affidavit; a court need not
determine that the evidence is in fact on the premises See Con/ey, 4 _F.3d at
1205 (“Keeping in mind that the task of the issuing magistrate is simply to
determine whether there is a ‘fair probability that contraband or evidence of a
crime will be found in a particular place’ a reviewing court is to uphold the
warrant as long as there is a substantial basis fora fair probability that evidence
will be found.") (quoting Gates, 462 U.S. at 238).

Ritfer, 416 F.3d at 262-63.
The Third Circuit Court of Appeals noted “[i]t is well settled that ‘[a]ge of the
information supporting a warrant application is a factor in determining probable
cause.” United States v. Zimmerman 277 F.3d 426, 434 (3d Cir. 2002) (quoting United
Stafes v. Harvey, 2 F.3d 1318, 1322 (3d Cir. 1993)). Zimmerman further quoted Harvey as
follows:
“lf too old, the information is stale and probable cause may no longer
exist McNeese, 901 F.2d at 596. Age alone however, does not determine
staleness Rather, we must also examine the nature of the crime and the type

of evidence See United States v. Tehfe, 722 F.2d 1114, 1119 (3d
Cir.1983), cert denied, 466 U.S. 904, 104 S.Ct. 1679, 80 L.Ed.2d 154

21

(1984); Forsythe, 560 F.2d at 1132; see also United Stafes v. McCa//, 740 F.2d
1331, 1335-36 (4th Cir.1984)." Harvey,2 F.3d at 1322.

Zimmerman 277 F.3d at 434.

Defendant specifically contends the information used to obtain the warrant was stale
because “it predated the search warrant by three weeks and was only relevant to a small
timeframe.” (Doc. 252 at 6.) Defendant identines three pieces of information in the warrant
application “that tend[ ] to indicate that the residence was utilized in the drug trade" and his
staleness argument is based on this evidence (Doc. 252 at 6.) He identifies the following
information:

Defendant’s first appearance in the factual recitation of the case in the warrant

application occurs on December 4, 2016, when he is identified in wiretapped _

calls as a potential source of drugs (Exhibit 1 at Bates # 257 jj 38). The next
mention of Defendant is that on January 23, 2017, ochers obtained a wiretap

’of Defendant’s phone and this wiretap resulted in information tending to show

that Defendant was dealing narcotics (Exhibit 1 at Bates # 258 jj 39). Next, on

February 15, 2017, officers wiretapped a call indicating that drugs were

currently present at Defendant’s residence (Exhibit 1 at Bates ## 43-44).

(Doc. 252 at 6.) While Defendant recognizes that caselaw exists to support the proposition
7 that information related to drug conspiracies remains relevant longer, he asserts without
argument or citation that this is not such a case.4 (Doc. 252 at 7.)

ln response to Defendant’s argument, the Government first notes that “Defendant

cites no authority, neither case law nor statute to support this argument, and, more

 

4 ln the staleness section of his brief, Defendant conclusorily raises issues that may go to sufficiency and
accuracy of information provided in the afndavit (see Doc. 252 at 7-8), but they are matters not related to
staleness and not before the Court with the pending motion

22

 

importantly, misstates the recency of the information in the afHdavit.”

includes the following:

“[W]here the facts adduced to support probable cause describe a course
or pattern of ongoing and continuous criminality, the passage of time between
the occurrence of the facts set forth in the afHdavit and the submission of the
afndavit itself loses significance." United Stafes v. Urban, 404 F.3d 754, 774
(3d Cir. 2005) (internal citations omitted). The protracted and continuous nature
of narcotics operations extends the shelf life of information in determining
staleness See United Stafes v. Tehfe, 722 F.2d 1114, 1119 (3d Cir. 1983).
See e.g., United Sfafes v. Ritfer, 416 F.3d 256, 263 (3d Cir. 2005) (upholding
a finding of probable cause based on observation of narcotics activity that
occurred seven months earlier because the later search involved a similar type
of narcotics offense); United Sfafes Case v. Fi//'be/to, 712 F. Supp. 482, 486
(E.D. Pa. 1989) (finding that information obtained two years prior to arrest was
not stale in light of the continuous nature of the narcotics trafficking alleged in
the afHdavit); United Stafes_v. Thompson, No. 1:11-CR-0077-02, 2013 U.S.
Dist. LEX|S 21054, at *18 (M.D. Pa. Feb.' 15, 2013) (“stale information is less
of a concern when the criminal activity is protracted and continuous such as in
a drug trafncking conspiracy"); United States v. Scott,-No. 10-cr-677, 2011 U.S.
Dist. LEX|S 41633, at ‘*45 48 (E. D. Pa'. Apr. 15 2011)`(intercepted calls four
months old are not stale given protracted and continuous nature of drug
activities of the defendant).

“ln this context, the Third Circuit has observed that ‘intervals of weeks
or months’ between the acts described and the warrant application may not
necessarily render evidence stale when other variables support a finding of
y probable cause.” United Stafes v. Ga//o, 110 F. .App’x 265, 268-69 (3d Cir.
2004) (nonprecedential); see also United States v. Mait/'nez-Osoria, No. 1:15-
CR-153, 2016 U.S. Dist. L_EX|S 8, at *7 (M.D. Pa. Jan. 4, 2016).

23

 

(Doc. 254 at 27`.) in
contrast, the Government cites authority relevant to the staleness issue in the context of a
drug conspiracy and cites pertinent facts of record in support of the general proposition that
“[i]t is clear from the afHdavit that the Magistrate Judge had a substantial basis upon which

to conclude that probable cause existed.” (Doc. 265 (citing Ex. 4 at 10-32).) Authority cited

 

    

    

(Doc. 265 at 28-29.)

The Government identifies the following specific information contained iri the search
warrant affidavit; 1) three intercepted calls from two dates February 12 and February 15,
not from a single date as defendant claims (Doc. 265 at 30 (citing Doc. 252. at 6; Ex. 2 at
13-29)); 2) the afHdavit states that on both March 9 and March 10, the date of the issuance
of the search warrant, the defendant’s Acura was parked at the residence (id. (citing Ex. 2 at
29, jj 46)); 3) the affidavit describes 1137 as “a location in which ROMAN-POLANCO is
known to frequent” (id. (citing Ex. 2 at 19, jj 47)); and 4) the affidavit states that on March
10, 2017, the date of the search warrant, intercepted wire and electronic communications
revealed that Polanco and a co-conspirator were travelling to New York to obtain heroin
(id.).

The Court concludes the Government has satished its burden of showing that
suppression of evidence is'not warranted based on staleness of information contained in the
warrant.5 As the Government asserts and the facts of record show, Defendant was charged
as part of a wide-ranging conspiracy with large amounts of drugs (See, e.g., Doc. 265 at
10.) ln this context, the Circuit Court has found the passage of time loses signiHcance.
Urban, 404 F.3d at 774; Tehfe, 722 F.2d 1114 at 1119. Given that courts have found that

an interval far longer than three weeks between the date of when information was obtained

 

5 Defendant does not refute the Government’s argument or cited evidence in his reply brief. (See Doc.
272.)

24

 

and the date it was used as a basis for finding probable cause has been found acceptable
given the continuous nature of drug trafhcking, see, e.g., F/'/iberfo, 712 F. Supp. at 486, the
interval at issue here does not invalidate the evidence relied upon Further,this is a case
where “intervals of weeks or months between the acts described and the warrant
application” would not render evidence stale because other variables such as identification
of drug-related activity taking place on the date of the warrant application support a finding
of probable cause.” Ga//o, 110 F. App’x at 268-69.

The foregoing discussion indicates that Defendant’s probable cause challenges to
the warrant fail. Therefore, there is no basis to`conclude that evidence related to the
warrant must be suppressed on the basis of a lack of probable cause in the issuance of the
warrant

ii. l Pariicuiariiy

Defendant cites Ritferfor the proposition that “[t]he particularity requirement
mandates that warrants for apartments and/or apartment houses specifically delineate
which unit is to be searched - rather than a general listing for the entire structure.” (Doc.
252 at 2 (citing 416 F.3d at 264-67).) Based on this authority, Defendant asserts that
evidence which resulted from the execution of the warrant and application in support of it
are defective because they are silent as to the floor of the house to be searched and 1137
Grove Street was an apartment house with multiple dwelling units (ld. at 2-3). The

Government responds that the warrant was valid on its face because the investigators did

25

not know, nor should they have known that the house had more than one unit (Doc. 265 at
19-20.)

ln Garrison, the United States Supreme Court addressed the issue of a warrant’s
particularity, noting first that

[t]he Warrant C|ause of the Fourth Amendment categorically prohibits the

issuance of any warrant except one “particu|arly describing the place to be

searched and the persons or things to be seized.” The manifest purpose of this
particularity requirement was to prevent general searches By limiting the
authorization to search to the specific areas and things for which there is
probable cause to search, the requirement ensures that the search wi|l`be
carefully tailored to its justifications and will not take on the character .of the
wide-ranging exploratory searches the Framers intended to prohibit Thus, the
scope of a lawful search is denned by the object of the search and the places

in which there is probable cause to believe that it may be found
480 U.S. at 84 (internal quotation omitted).

|n the factual scenario presented in Garrison, Baltimore police officers obtained and
executed a warrant to search the person of Lawrence l\/chebb and “the premises known as
2036 Pari< Avenue third noor apartment." 480 u.s. at 81. when the ponce appiied for the
warrant and when they conducted the search pursuant to the warrant, they reasonably
believed that there was only one apartment on the premises described in the warrant but, in
fact, the third floor was divided into two apartments one occupied by l\/chebb and one
occupied by Garrison. /d. Before the ochers executing the warrant became aware that

they were in a separate apartment occupied by Garrison, they had discovered the

contraband that provided the basis for Garrison's conviction for violating Maryland's

26

   
   
   
 
 
 
  
    
   
   
  
  
    

Contro||ed Substances Act. /d. The question presented to the Court was whether the
seizure of that contraband was prohibited by the Fourth Amendment /d.
ln this context, the Court stated that

with the benefit of hindsight . . . , we now know that the description of that place
was broader than appropriate because it was based on the mistaken belief that
there was only one apartment on the third floor of the building at 2036 Park
Avenue. The question is whether that factual mistake invalidated a warrant that
undoubtedly would have been valid if it had reflected a completely accurate
understanding of the building's floor plan

P|ainly, if the ofncers had known or even if they should'have known,
that there were two separate dwelling units on the third floor of 2036 Park
Avenue, they would have been obligated to exclude respondent's apartment
from the scope of the requested warrant
. . . [l]t . . . [is] clear that the discovery of facts demonstrating that a valid
warrant was unnecessarily broad does not retroactively invalidate the warrant
The validity of the warrant must be assessed on the basis of the information
that the officers disclosed, or had a duty to discover and to disclose to the
issuing Magistrate
480 U.S. at 85.

Thus, the question of the validity of the warrant here is based on whether the officers
knew or should have known that 1137 Grove Street contained more than one unit when
they sought the warrant on March 10, 2017, Defendant contends the officers knew or

should have known that the structure contained more than one unit because there were two

entrances to the residence as shown by the photograph attached to the warrant

application6 (Doc. 252 at 3 (citing Doc. 251, Ex. 1 at Bates # 240).) While Defendant
argues this photograph alone shows the warrant is defective he also asserts that, if the
Court determines the photo to be unclear as to showing a building with two residences the
Court must look to what the ofhcers knew at the time they sought the warrant (ld.)
Consistent with the legal framework set out above the Government posits that “if the
investigators did not know, and had exercised due diligence and still not discovered, that the
house had more than one unit, then the warrant is valid on its face as issued.” (Doc. 265 at
19.) ln response to Defendant’s assertion that the existence of two doors supports the
proposition that investigators knew or should have known that the house had multiple units
the Government contends his argument fails when assessed from a commonsense
perspective (/d. at 20.) Specifically, the Government states that “the existence of two~
doors both facing front, one on the forward-most porch, and one on the side porch” is not
evidence of multiple units given that “most single-family homes in the l\/liddle District of
Pennsylvania have multiple entrance doors Some have front doors and side doors. The
existence of multiple doors is not dispositive evidence-or evidence at all-that a structure
contains multiple units.” (ld.) The Government further asserts that “the unit that was
ultimately searched was not reached by either of the front doors so the defendant's

argument is irrelevant to the analysis The structure looks like a single-family home from

 

6 Testimony established that the photograph attached to the Warrant App|ication came from an online
website like Google Maps. (Tr.2 at 16.)

28

 

 
  
 
 
   
   
  
   
   
   
   
  
     
 

the outside; it is not an obvious apartment building. Aside from the existence of two doors
Polanco sets forth no facts to support his claim." (ld.) .

- The Court agrees with this assessment Further, considering evidence presented by
TFO Kaluzny at the suppression hearing, the Court concurs with the Government that
investigators had no reason to believe before entering the house that it contained multiple
units (Doc. 265 at 20.) TFO Kaluzny testified Polanco was the only person who entered or
exited the house the address came back without unit or apartment numbers in every search
conducted, the only car that appears to have been registered to the address was Polanco’s,
otherwise database searches of vehicles parked near the house did not come back to 1137
Grove Street, search of public record databases did not show that anyone else lived at the
address records showed that Defendant’s phone was registered to 1137 Grove Street with
no apartment or unit identification and nothing in the wiretap interceptions revealed that f
anyone else lived at the location (Tr. 2 at 12-15.) TFO Koluzny also testified that
surveillance of 1137 Grove Street was difficult and had to be conducted from a distance and v l
by quick drive-bys because of the character of the neighborhood, adding that some l
surveillance information was obtained with the use of binoculars l(Tr. 2 at 10-11, 40.) TFO
Koluzny testified that he never saw anyone use either of the doors depicted in the
photograph upon which Defendant relied and Defendanat was observed using only the rear
door of the house (Tr. 2 at 12, 17.) ln response to questions from the Government’s

attorney, TFO Koluzny confirmed that, as a result of observation and information uncovered

29

 

  

 

through research, he never believed 1137 Grove Street to be a multi-unit structure (Tr. 2 at
17-18.)

ln his cross-examination Defendant’s counsel directed TFO Koluzny’s attention to a
photograph taken of 1137 Grove Street showing two mailboxes and one doorbell near a
door. (Tr. 2 at 31 (showing Def.’s Ex. 1).) When asked if that was an accurate depiction of
the property on in March 2017, TFO Koluzny responded that he knew there were two
mailboxes there today but on March 10, 2017, he did not realize that (Tr. 2 at 31-32.) ln
his reply brief, Defendant does not delineate the issues of the warrant’s validity with its
execution but he again points to the existence of two mailboxes as an indication that the
residence consisted of two separate dwellings (Doc. 272 at 2.)

The Court concludes evidenced of record supports the Government’s contention that
investigators in this case did not have information that should have led them to conclude
that 1137 Grove Street was a multi-unit structure Defendant’s counsel does not present
evidence which undermines the testimony of TFO Koluzny, nor does he otherwise point to
facts which would have or should have warranted a contrary conclusion at the time the
warrant afhdavit was sworn The existence of two mailboxes does not undermine

information gained from surveillance and research in that TFO Koluzny testified that he did

  

not see the two mailboxes when he surveilled the house and he did not notice them on the

Google Earth picture which he used for the warrant application7 (Tr. 2 at 52.) Other courts
have found that the existence of two mailboxes was not sufficient to put investigators on
notice that more than one unit existed where the exterior of the structures did not reveal the
interior conhguration. United States v.Brooks, 294 F. -App’x 71, 73 (4th Cir. 2008); United
States v. Rios, No. 09-CR-245, 2010 WL 1529435, at * 5 (E.D. Wis. Feb. 12, 2010). Brooks
described circumstances similar to those presented here in that the investigator’s physical
assessment indicated a single-family residence and drive-by surveillance was at a distance
to avoid detection 294 F. App’x at 73.

Given the requisite commonsense analysis of what the investigators knew and
should have known at the time the warrant application was submitted, the Court concludes
the original warrant was valid based on the information that officers disclosed and had a
duty to disclose to the magistrate judge See Garrison, 480 U.S. at 85. ln so finding, the
Court is guided by Ritfer's summary regarding the consequences of a search warrant which
was not completely accurate in describing the premises to be searched:

a search warrant, “insofar as it authorize[s] a search that turn [s] out to be

ambiguous in scope" will, nevertheless be upheld against a particularity

challenge if the warrant described the structure as it was known or should have

been known to the officers after reasonable inquiry under the circumstances

Ritfer, 416 F.3d at 266 (quoting Garrison, 480 U.S. at 86). Ritfer further supports the

conclusion that, if a court concludes the original warrant was valid based on what the

 

7 lt is not clear whether the photograph offered as Defendant’s Exhibit 1 is a blow-up of a portion of the
photograph attached to the warrant application

31

ofhcers knew or should have known at the time evidence found in the search cannot be
suppressed on the basis of the alleged defects in the warrant 416 F.3d at 266. Because
the Court concludes the issuance of the warrant was valid, investigators were entitled to use
the warrant as a basis for the execution of the search of 1137 Grove Street Garrison, 480
U.S. at 85-86; Ritfer, 416 F.3d at 265-66. Therefore, the Court will now turn to the Hnal
question of whether the execution of the warrant violated the Fourth Amendment and
4 requires suppression of evidence which resulted from the search.
b. Reasonableness of the Execution of the Warrant d
Defendant contends the execution of the search warrant was unreasonable because
the ofhcers were obligated to stop the search upon realizing that 1137 Grove Street
contained multiple residences (Doc. 252 at 4-5.) He further contends that all evidence
seized after the time they realized the structure was not what they had thought it to be must
be suppressed (ld. at 5.) The Government disagrees with this analysis on factual and
legal grounds (Doc. 265 at 18-27.)
ln analyzing the reasonableness of the manner in which the search warrant was j
executed, Garrison provides the legal relevant framework and valuable guidance regarding
the circumstances presented here:
We have no difficulty concluding that the officers' entry into the third-fioor
common area was legal; they carried a warrant for those premises and they
were accompanied by l\/chebb, who.provided the key that they used to open l
the door giving access to the third-floor common area. lf the ofncers had known ‘_§

or should have known, that the third floor contained two apartments before they
entered the living quarters on the third floor, and thus had been aware of the

32

 

error in the warrant, they would have been obligated to limit their search to
l\/chebb's apartment Moreover, as the officers recognized they were
required to discontinue the search of respondent's apartment as soon as they
discovered that there were two separate units on the third floor and therefore
were put on notice of the risk that they might be in a unit erroneously included
within the terms of the warrant The ochers' conduct and the limits of the search
were based on the information available as the search proceeded While the
purposes justifying a police search strictly limit the permissible extent of the
search, the Court has also recognized the need to allow some latitude for
honest mistakes that are made.by ochers in the dangerous and difhcult
process of making arrests ' and executing search warrants

Garrison, 480 U.S. at 86-87. Ritfer, relying on Garrison, provided a similar analysis:

if the officers had known or should have known that there were separate
dwellings contained in _the property pictured in [the affidavit], they would have
“been obligated to exclude [those areas for which probable cause was not
established] from the scope of the requested warrant.” 480 U.S. at 85 . . . . [The
investigating office] testified that the multi-unit nature of defendants_' residence
was not known to officers prior to executionof the warrant Second, mere entry
into the building's common areas was reasonable and lawful because the
officers carried a valid warrant authorizing entry upon the premises ld. at 86 .

. . As discussed above the warrant to search defendants' residence was
valid and it is undisputed that the warrant was directed specifically toward the
property that ofhcers did in fact enter. Third, once the officers knew or should
have known of the error in what they encountered versus what was authorized
by the warrant, they were obligated to either limit the search to those areas
clearly covered by the warrant or to discontinue entirely their search. ld. at 87..

Ritfer, 416 F.3d at 266.

Here, all evidence shows that the executing officers did exactly what they should
have done pursuant to Garrison and Ritfer. As determined above the executing officers
had a valid search warrant which authorized them to search “1137 Grove Street, Avoca,
Pennsylvania 18634 (the residence of Juan V. ROMAN-PO_LANCO), described as a tan-

colored vinyl-sided horne with a covered front and side porch." (Doc. 251-1 at 2.)

33

 

According to TFO Koluzny’s testimony, Defendant had been observed using only the door_
the executing officers entered, i.e., the door at the rear of the structure accessed by exterior
stairs (Tr. 2 at 12-13.) To gain entry into the interior of the structure the officers went up
the stairs depicted in Defendant’s Exhibit 3 and, using the key which had been seized from
Defendant earlier that day when he had been arrested, unlocked the door off the porch at
the top of the stairs and entered Defendant’s residence (Tr. 2 at 23-24, 42.) Once inside
the structure they conducted a security sweep. (Tr. 2 at 24.) ln the course of the search,
ofhcers realized the area being searched was just the upstairs of the structure an
assessment based on the realization that there was no access from_ upstairs (where they
were) to the downstairs (Tr. 2 at 26.) They did not search outside the upstairs area to
which they had originally gained entry. (ld.) TFO Koluzny stated that the officers continued
the search after realizing that the upstairs was separate and without access to the
downstairs because he knew they were in Defendant’s residence based on their
surveillance and mail correspondence found in the bedroom of the residence (Tr. 2 at 26-
27.) TFO Koluzny reiterated that the officers never entered the downstairs area of the home
or went through any exterior door to the downstairs including the two doors depicted in the
street-side-view photograph attached to the warrant application (Tr. 2 at 27-28 (citing App. `
for Search Warrant, Att. A).) The record does not contain any contradictory testimony or

evidence regarding the execution of the search.

34

 

Given these facts the Court has no basis to conclude that the officers’ search
unreasonably exceeded the area allowed in the warrant in that they searched only
Defendant’s residence Moreover, consistent with the directives of Garrison and Ritfer, as
the ochers’ search progressed and they realized the structure contained an area not
accessible from Defendant’s residence they adhered tothe obligation “to exclude [those
areas for which probable cause was not established] from the scope of the requested
warrant.” 480 U.S. at 87; 416 F.3d at 266. Thus, this is not a case where evidence seized
during the search must be suppressed-there came no point in time during the search

where executing officers searched any area other than Defendant’s residence This is a

critical distinction between the facts of this case and those presented in Garrison and Ritfer.

As explained in Ritfer, “similar to the circumstances present in Garrison,” after”entering the -

premises
there came a point in the execution of the warrant when the ofhcers “[w]ith the
benefit of hindsight [knew] that the description of [the place to be searched]
was broader than appropriate because it was based on the mistaken belief that
there was only one [dwelling on defendants' property]." Garrison, 480 U.S. at
85. j - `
Ritfer, 416 F.3d at 265. What came after the realization is key: the officers in Garrison
believed they were in l\/chebb’s apartment and discontinued their search when they
realized they were in the wrong apartment (Garrison’s), a realization that came after the

seizure of contraband 480 U.S. at 81, and the officers in Ritfer did not limit or discontinue

their search upon discovery of multiple units 416 F.3d at 266-67. As discussed above

35

  

 

although the executing ochers here at some point realized that the structure was divided
and there was no access from the area being searched (Defendant’s residence) to the
downstairs they were never “put on notice of the risk that they might be in a unit
erroneously included within the terms ,of the warrant,” Garrison, 480 U.S. at 86,' based on
their surveillance access to the area being searched with the use of Defendant’s key, and
correspondence to Defendant found in the premises being searched Nor could the officers
have been put on such notice since they were not in a unit erroneously included in the
warrant
Final|y, the Court Hnds that Defendant’s reply brief (Doc. 272) does not call for a
different conclusion Defendant adheres to his position that thel facts of this case are
analogous to those in Ritfer despite the key distinction discussed above Defendant argues
that the Government
relies on`the quote that ofhcers “were required to discontinue the search of §
respondent's apartment as soon as they discovered that there were two
separate units on the third floor and therefore where but [sic] on notice of the
risk that they might be in a unit erroneously included within the terms of the
warrant" /d. at 87. The Government misconstrues this quote to stand for the
proposition that if the officers were actually in the appropriate apartment when
they realized it was a multi-dwe|ling residence they could still continue the
search. To the contrary, this language signals that the search must stop upon
realization that the search warrant was overbroad Certainly, when the officers

made this realization they should have returned to the Magistrate For all they
knew, they could have been in the wrong dwelling.

  

(Doc. 272 at 4.)

 

The legal framework set out above shows that Defendant misconstrues the Garrison
and Ritfer analyses in that both cases clearly authorize the search of areas covered by the
warrant, which, from a commonsense perspective in this case was Defendant’s residence
See e.g., Garrison, 480 U.S. at 86-97; Ritfer,`416 F.3d at 256. ln Garrison, though
confronted with a reality different from what had been known previous|y, i.e., the existence
of more than one unit in the area described in the search warrantl the Court clearly stated l
that the new reality limited the officers’ search to the residence of the individual named in v
the warrant 480 U.S. at 86. As determined above that is exactly what the executing
ochers did here. Defendant’s statement that “[fjor all [the officers] knew, they could have
been in the wrong dwelling" (Doc. 272 at 4) ignores the relevant facts cited above
Defendant also avers that his argument concerning what ofhcers “should have
known" regarding the character of 1137 Grove Street is supported by more than the
existence of two mailboxes (Doc. 272 at 4-5.) ln support of the averment, Defendant
states that

[p]rior to broaching the door to Defendant’s apartment, officers knew the
following:

o There were two separate mailboxes on the front of the residence (See
Photograph Exhibits from Evidentiary Hearing).

o They had run registrations on cars outside of the residence including
Defendanfs’ and had some idea who was living in the Residence

o They knew Defendant had only ever been surveilled going in and out
of the second door to the Residence

1 37

  

 

o The second door to the Residence - in the rear - led only to an
enclosed, indoor stain/veil to the second floor.

o At the top of that?stairwell was a separately locked door, indicative of
' a door to a separate apartments

Despite this information Ochers forcibly broke down the doori They did not

inform the Magistrate of this information They knew or should have known of

the information prior to obtaining the warrant Therefore, their failure to disclose

invalidates the warrant They knew or should have known before breaching the

door to the apartment and, therefore they should have stopped and returned

to the Magistrate
(Doc. 272 at 5.)

Defendant’s proffered evidence provides no support for his position in that he
misstates the record. TFO Koluzny testified that he did not know there were two mailboxes
on the front of the residence on March 10, 2017, the day the search was conducted (Tr. 2
at 31-32.) While it is true that investigating ofhcers had run registrations on cars outside of
the residence and had “some idea” who was living there their research had not revealed
any resident other than Defendant. (Tr. 2 at 17-18.) 'The fact that investigators had only
seen Defendant go in and out the back door does not provide support for a conclusion that
officers should have known the structure contained multiple dwelling units in that residents
of single unit dwellings often consistently use the back door of their house rather than the
front door.

Defendant’s statement that the “second door to the Residence"- in therear - led

only to`an enclosed, indoor stairwell to the second fioor” (Doc. 272 at 5) is difficult to

reconcile with Defendant’s proffered exhibit showing the stairway in that open sky and back

38

  

 

porch lattice work is clearly visible from the stairway and the photograph does not show a

door at the bottom of the stairway.8 (See Def.’s Ex. 3.) Further, the statement does not
reflect TFO Koluzny’s testimony regarding the stairs and access to Defendant’s residence

TFO Koluzny testified that the stairway led to the elevated back porch and there was an ii
entrance from that back porch into Defendant’s residence (Tr. 2 at 12). He also testined

that the door on the raised back porch was the door the executing officers entered on March

10, 2017, to gain access to Defendant’s residence they used the key seized from

Defendant to get in, and, once inside they did not have to go up any further steps to get to

the residence (Tr. 2 at 24-25.) Defendant’s counsel did not ask TFO Koluzny about the

configuration of the stainivay other than to ask if his Exhibit 3 (the photograph of the stairway

itself) accurately depicted the steps the officers had walked up to get to Defendant’s

residence (Tr. 2 at 42.) TFO Koluzny agreed and, shortly thereafter, Defendant’s counsel

said “[s]o you’re walking up the steps and you’re utilizing a key to get into the back door of

the second floor; correct” (ld.) TFO Koluzny connrmed counse|’s statement (ld.) This q .'

testimony not only undermines Defendant’s description of the stairs but also calls into

 

8 Defendant proffered another photograph at the hearing without identifying it by number. (Tr. 2 at 42.)
Other than asking TFO Koluzny whether the photograph accurately depicted his observation of the rear of
the house Defendant did not further question TFO Koluzny about-the photograph or otherwise elaborate
about the area depicted (ld.) The Court assumes this to be Defendant’s Exhibit 4, a photograph of the
back of the house which shows a raised area enclosed by lattice and a solid door at ground level in the j
center of the structure No stairway is visible in the photograph (ld.) ln response to Government j
Counsel’s earlier request to “describe that back porch. that back area,” TFO Koluzny testihed “As l `
remember it, there was a stairway leading up to the back porch. l remember it being about the width of the

house and, maybe six feet deep." (Tr. 2 at 12.)

39 l

 

. question Defendant’s statement that there was a “separately locked door” at the top lof that
stairwell (Doc. 272 at 5) in that the statementincorrectly implies there was a locked door at
the bottom of the stairwell and no testimony or photographic evidence supports that
conclusion Further, Defendant’s statement that “a separately locked door [is] indicative of a
door to a separate apartment” (Doc. 272 at 5) does not pass the commonsense/reality test
in that residents who lock their doors generally lock all doors

Final|y, the statement that ofhcers “forcibly broke down the door” (Doc. 272 at 5) is a'
gross misrepresentation of the facts and consistent uncontroverted testimony presented by
TFO Koluzny. TFO Koluzny testified that th_e officers used the key seized from Defendant to
open the back door. (Tr. 2 at 23.) Defendant’s counsel confirmed this fact (Tr. 2 at 42.)
No photographic or other evidence suggests that any door was “forcibly broken down."9

Thus, the Court concludes Defendant has provided no support for his assertion that
all evidence seized from the apartment must be suppressed (See Doc. 272 at 5.) Each of
Defendant’s enumerated reasons for suppression is without merit Firstl his statement that
the ochers “did not inform the Magistrate of this information” (id.) is without legal
significance No identihed fact (see id.) undermines the information contained in the warrant

as to what was known or should have been known at the time the warrant was issued for

 

9 The Court notes that a bright line exists between portraying facts and testimony in the light most favorable
to the client and misrepresenting facts and uncontroverted testimony, This is the line between zealous
advocacy and lack of candor to the Court, a line which an attorney is professionally bound to respect

i40

the reasons discussed in the ‘lParticularity” portion of this l\/lemorandum, see supra pp. 25-

32.

Second, the Court,rejectsDefendant’s conclusion that based on what the ofncers
“knew or should have known before breaching the door to the apartment, . . . they should
have stopped and returned to the Magistrate” (Doc. 272 at 5): the conclusion is not
supported by the facts of record,, it is based on a demonstrably false assertion of fact _
regarding the manner of entry into the apartment and it is based on unsupported
assumption insofar as “breaching” used in this context means “to make a gap by
battering,”10 Defendant makes an assertion-of fact entirely unsupported by the record and
totally at odds with the fact that the executing ochers entered the apartment by using '
Defendant’s key. See supra p. 40. Further, the conclusion assumes either the invalidity of
the warrant or that the ofncers had additional»knowledge that the structure contained more
than one unit before they entered Nothing in the record supports either assumption: the
Court has determined the warrant was valid, and no evidence shows that additional
information became known at the commencement of the warrant execution ,

Th_ird, Defendant’s statement that the officers “certainly knew when they were in the
apartment, and, therefore should have stopped and returned to the Magistrate” (Doc. 272
at 5) is inaccurate: they realized while they were in Defendant’s apartment that the t

structure was divided and they searched no other area of the structure-as discussed at

 

10 See https://www.miriam-webster.com/dictionarv/breach.

41

 

 

length above see supra pp. 32-36, under lGarrison and Ritfer the officers properly limited
the search to Defendant’s residence and, thus there was no need to’retu-rn to the _
magistrate for further authorization t
l As the foregoing discussion indicates the Government has produced evidence

which shows that the wiretaps issuance of the search warrantl and execution ofthe search
warrant were reasonable under the Fourth’Amendment. Therefore, Defendant’s Motion to
Suppress Evidence is properly denied
C. Motion for Earlv Disclosure of Jencks Act Material

Defendant moves for early disclosure of Jenck’s material given the complexity of the
case and number of witnesses and co-conspirators expected to testify at trial. (Doc. 252 at

12.) He seeks disclosure on April 3, 2019. (ld. at 13.) The Government responds that the

request must be denied based on relevant law. (Doc. 265 at 31-32.) The Court agrees that n

Defendant is not legally entitled to the disclosure he seeks
The Court agrees with the relevant law set out by'the Government:

The Jencks Act states: “No statement or report in the possession of the
United States which was made by a Government witness shall be the subject
of subpoena, discovery, or inspection until said witness has testified on direct
examination in the trial of the case.” 18 U.S.C. § 3500(a) (emphasis added).
The Third Circuit has consistently explained that a district court cannot compel
early production of Jencks Act material. See, e.g., United States v. Higgs, 713
F.2d 39, 44-45 (3d Cir. 1983); United States v. Murphy, 569 F.2d 771, 773 (3d -
Cir.), cert denied, 435 U.S. 955 (1978); United States v. Kenny, 462 F.2d 1205,
1212 (3d Cir.), cert. denied, 409 U.S. 914 (1972). As the Circuit stated in
Murphy: The blunt command of the statute together with the unequivocal
legislative history has led to unbroken precedent in the Courts of Appeals
denying to district courts the power to'compel production of the statements of

,42

 

government witnesses until conclusion of direct examination at the trial. 569

F.2d at 773. See also United States v. Giampa, 904 F. Supp. 235, 282 (D.N.J.

_1995t n '
(Doc. 165 at 31-32.)

Defendant points to law relevant to disclosure of material generally. .(Doc. 252 at 11-
12.) Specific to Jencks material, he points to the following: “‘Even when the favorable
information takes the form of a witness statement otherwise protected from pretrial
discovery by the Jencks Act (18 U.S.C.A.`§ 3500), the prosecution must nonetheless
disclose it as far in advance of trial as due process may practically require for-the defense to
make fair use of it.’" (Doc. 252 at 12 (quoting U.S. v. Campagnuo/o, 592 F.2d 852, 859-60
(5th Cir. 1979)).) l

The authority cited by both parties leads to only one conclusion: the Court cannot
compel early disclosure of Jencks material, but the Government’s cooperation in timely
disclosure is important to efficient use of the material, Therefore, the Court will deny
Defendant’s motion and approve the parties’ cooperation on the matter of Jencks material,

|V. CONCLUS|ON
` For the reasons discus`sed`above Defendant’s Motion to Dismiss indictment for

Violation of Speedy Trial Act (Doc. 253) will be DEN|ED; Defendant’s Motion to Suppress

Evidence (Doc. 251) will be DEN|ED; and Defendant’s l\/lotion for Early Disclosure of Jencks

43

 

Material (Doc. 251) will be DEN|ED. An appropriate Order is filed simultaneously with this

Memorandum Opinion.

 

 

Enited States District Judge

44

